 Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 1 of 6 - Page ID#: 113




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON


 UNITED STATES OF AMERICA,                       CRIMINAL ACTION NO. 5:18-126-KKC
       Plaintiff,

 V.                                                    OPINION AND ORDER

 PATRICK STURGILL,
       Defendant.


                                         *** *** ***
       This matter is before the Court on the government’s motion to involuntarily medicate

Defendant pursuant to Sell v. United States, 539 U.S. 166 (2003), and the subsequent hearing

on the government’s motion. For the reasons stated below, and those reasons stated on the

record during the hearing, the Court grants the government’s motion.

                                       Background

       On September 13, 2018, Defendant Patrick Sturgill was indicted by the grand jury on

one count of possession of an unregistered short-barreled shotgun, in violation of 26 U.S.C.

§§ 5841, 5861(d), and 5871. (DE 1.) On December 19, 2018, following a status conference with

the parties, the Court granted the government’s oral motion for a competency evaluation, and

ordered that Defendant be subject to a mental competency study and that he be remanded to

the United States Marshals Service pending the completion of the competency evaluation

and a competency hearing. (DE 19.) On March 18, 2019, the Court received an evaluation

report from the Bureau of Prisons. (DE 21; DE 22.) On April 11, 2019, following a competency

hearing, the Court found that Defendant was incompetent to stand trial, and committed him

to the custody of the Attorney General for hospitalization. (DE 24; DE 25.)



                                             1
    Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 2 of 6 - Page ID#: 114




        On March 4, 2020, the Court received an evaluation report from the Bureau of Prisons.

(DE 30.) On March 16, 2020, the parties filed a joint motion for a hearing pursuant to Sell,

with the government moving to involuntarily medicate Defendant to restore his competency

for trial. (DE 34.) Defendant objected to the involuntary medication, but consented to the

hearing. (DE 34 at 1.) On May 4, 2020, the Court held a hearing on the government’s motion

via videoconference.1



                                                  Analysis

I. Standard

            •    Under Sell, “in certain circumstances a court may order a defendant to be

                 medicated against his will.” United States v. Berry, 911 F.3d 354, 359 (6th Cir.

                 2018). Because a “defendant has a significant liberty interest in avoiding the

                 unwanted administration of antipsychotic drugs… if the government wishes to

                 involuntarily medicate, it bears a significant burden: all four Sell factors must

                 be established by clear and convincing evidence.” Id. at 359-60 (citations and

                 internal quotation marks omitted). These four factors are: (1) “that important

                 governmental interests are at stake;” (2) “involuntary medication will

                 significantly further those concomitant state interests,” in that “the

                 administration of the drugs is substantially likely to render the defendant

                 competent to stand trial” and that “administration of the drugs is substantially

                 unlikely to have side effects that will interfere significantly with the




1 As noted on the record, Defendant did not appear in person at the hearing. Staff at MCFP Springfield, where
Defendant is currently housed, testified during the hearing that Defendant was informed of the proceedings and
of the opportunity to speak directly and privately with his attorney, but that Defendant refused to appear or to
confer with his attorney. Under the circumstances, the Court finds that Defendant has waived any right that he
may have had to appear in person at the hearing.

                                                       2
    Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 3 of 6 - Page ID#: 115




                 defendant’s ability to assist counsel in conducting a trial defense;” (3) “that

                 involuntary medication is necessary to further those interests” and that “any

                 alternative, less intrusive treatments are unlikely to achieve substantially the

                 same results;” and (4) “that administration of the drugs is medically

                 appropriate, i.e., in the patient’s best medical interest in light of his medical

                 condition.” Sell, 539 U.S. at 180-81 (emphasis in original).

        The first factor is a legal question, and the other three involve factual findings. United

States v. Grigsby, 712 F.3d 964, 969 (6th Cir. 2013). “In order for important governmental

interests to be at stake, the defendant must be charged with a serious crime… the prosecution

of which is needed to protect society’s basic human need for security.” Berry, 911 F.3d at 360.

Under Sixth Circuit precedent, a court must consider both the seriousness of the charged

crime, as well as any mitigating circumstances that might “undercut the governmental

interest in prosecuting” the individual. Id. at 360, 362. The “central” consideration to

determining the seriousness of the charged crime is “the maximum penalty that is authorized

by statute.” Id. at 360 (citation and internal quotation marks omitted).2 The threshold for

what constitutes a “serious crime” in this context is not clearly defined, United States v.

Mikulich, 732 F.3d 692, 696 (6th Cir. 2013), but the Sixth Circuit has previously held that “a

penalty of capital punishment is serious;” “a potential penalty of life imprisonment is also

serious enough to warrant forcible medication;” and “the government had an important

interest in prosecuting an accused bank robber who faced a twenty-year sentence.” Berry, 911

F.3d at 360. In its review of case law from other Courts of Appeal, the Sixth Circuit in Berry

noted that several of “the relevant cases have involved a ten-year statutory maximum.” Id.




2“This objective measure not only respects the legislature’s fundamental role in determining the seriousness of a
particular type of criminal behavior, but also reduces the potential for arbitrariness inherent in the consideration
of more subjective factors.” United States v. Mikulich, 732 F.3d 692, 696-97 (6th Cir. 2013).

                                                         3
 Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 4 of 6 - Page ID#: 116




at 361 (collecting cases). Examples of mitigating circumstances include a defendant’s lengthy

pre-trial confinement; whether the crime was non-violent in nature; the risk that the

defendant would harm himself or others; and whether the defendant could be civilly

committed pursuant to 18 U.S.C. § 4246 in lieu of incarceration. See id. at 362-66.



II. Discussion

       As to the first Sell factor, the Court finds that important governmental interests are

at stake. The statute that Defendant has been charged with violating imposes a penalty of

“not more than $10,000, or be imprisoned not more than ten years, or both.” 26 U.S.C. § 5871.

As discussed above, under Sixth Circuit precedent, a crime with a statutory maximum of ten

years imprisonment can be considered a serious crime for purposes of the Sell analysis.

Further, and as discussed on the record during the hearing, there are no clear mitigating

circumstances in this case.

       As to the second Sell factor, the Court finds that involuntary medication will

significantly further state interests because administration of the medication is likely to

render Defendant competent to stand trial, and that any side effects are unlikely to

significantly interfere with Defendant’s ability to aid in his own defense. During the hearing,

the government called three witnesses to testify: Ms. Kelsey Lee Abbott, Dr. Lea Ann Preston

Baecht, and Dr. Robert G. Sarrazin. The witnesses are all on staff at MCFP Springfield, and

each testified to their considerable experiences treating individuals with mental conditions

similar to Defendant’s, and to treating Defendant personally. The witnesses all testified that

the proposed treatment plan was likely to render Defendant competent to stand trial and

that the side effects of the treatment, if any, would likely be mild and could be managed.

       As to the third Sell factor, the Court finds that the involuntary medication is necessary

to further state interests because less intrusive treatments are unlikely to achieve the

                                               4
 Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 5 of 6 - Page ID#: 117




substantially same results. During the hearing, the witnesses all testified that any other less

intrusive treatments, while potentially beneficial for Defendant if offered in addition to the

proposed treatment plan, would not render Defendant competent to stand trial.

       Finally, as to the fourth Sell factor, the Court finds that the administration of the

proposed medications is medically appropriate for Defendant. During the hearing, the

witnesses all testified that the proposed treatment plan would be medically appropriate for

Defendant. In addition, and as discussed on the record during the hearing, evidence was

elicited that Defendant had previously been prescribed similar medications as those included

in the proposed treatment plan with positive results.



                                        Conclusion

       Accordingly, the Court hereby ORDERS that:

       1) The government’s motion to involuntarily medicate Defendant to restore his

       competency for trial, pursuant to Sell, 539 U.S., (DE 34) is GRANTED;

       2) Defendant shall remain COMMITTED to the custody of the Attorney General;

       3) the government shall proceed to treat Defendant according to the proposed

       treatment plan (DE 36) and in a manner consistent with the testimonies of Ms. Abbott,

       Dr. Baecht, and Dr. Sarrazin;

       4) in the discretion of the Bureau of Prisons, and consistent with the proposed

       treatment plan (DE 36) and the testimonies of Ms. Abbott, Dr. Baecht, and Dr.

       Sarrazin, the treatment shall continue until the pending charges against Defendant

       are disposed of according to law, pursuant to 18 U.S.C. § 4241(d)(2);

       4) the government shall file a status report with the Court every 30 days from the date

       of this Order; and



                                              5
Case: 5:18-cr-00126-KKC Doc #: 45 Filed: 05/05/20 Page: 6 of 6 - Page ID#: 118




    5) this Order is made without prejudice to any future motion by Defendant or the

    government to amend Defendant’s commitment, should there be a change in

    circumstances.



    Dated May 5, 2020




                                        6
